DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 22 September 2021. As directed by the amendment: claims 8 and 14-15 have been amended. Thus claims 1-19 are presently pending in this application. Applicant’s amendments to the Claims have overcome each 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed 14 July 2021.
Response to Arguments
Applicant's arguments filed 22 September 2021 have been fully considered but they are not persuasive. Applicant argues that the combination of Price et al. in view of Sonoda et al. would result in the pair of tube retainers being combined into a “dual-tube” retainer like the holder of Sonoda and the enteral feeding pump no longer containing separate recesses as required by the independent claims. The examiner respectfully disagrees. There is no reason why the tube retainers of Price et al. would have to be combined. The elements of Sonoda et al. being relied upon are the retainer tabs on the tube retainer and the tab retention and rest surfaces on the elongate channel and they would function equally well on a single tube retainer as they would on a dual-tube retainer. There are many reasons why someone of ordinary skill might choose to keep the separated tube retainers of Price et al. such as the flexibility, specific packaging or sterilization requirements, ease of manufacturing.  Applicant argues “Nowhere does Sonoda suggest applying its holder 7 (which might be considered to comprise laterally opposing retainer tabs formed by engagement portions 7A and flat portions 7F) to an individual tube, e.g., “at least one [of a pair] of tube retainer lock[s],” as recited in claim 1. Such a teaching appears to come from Applicant’s application alone.” The examiner respectfully disagrees. It is the position of the .  
Applicant argues regarding claims 9 and 17 that (i) neither Price nor Sonoda teach a tubing set platform comprising two pairs of elongated slots, one pair of elongated slots for each tube retainer lock, and (ii), Sonoda fails to disclose a tube retainer connected to an (singular; e.g., one of “opposing ends of the tube section”) end of a tube section, but instead, discloses what might be called a “dual-tube” retainer connected to both ends of the tube section. 
The position of the examiner regarding the first argument (i) is that the combination of Price et al. and Sonoda et al. teaches the claimed limitation. Price et al. teaches two tube retainer locks as depicted in the annotated Fig 1, and Price et al. teaches a pair of elongated slots on the tube retainer lock. It would have been obvious to put a pair of elongated slots on each of the tube retainer locks of Price et al. for the reasons given in the rejections.   

    PNG
    media_image1.png
    850
    873
    media_image1.png
    Greyscale

The position of the examiner regarding the second argument (ii) is that the dual-tube aspect of the retainer of Sonoda et al. is not a necessary feature that needs to be incorporated along with the 
	Applicant argues that the examiner provides no explanation for why one skilled in the art would be motivated to deviate from Sonoda’s “dual-tube” retainer and single retainer lock such that one or both ends of the tube segment would be individually mounted with their own respective tube retainer and corresponding pair of tube retainer tabs. It is the position of the examiner that while the motivation to combine features does need to be explained, the reason to not include a specific and unnecessary feature does not need to be explained. Since the dual-tube feature is not necessary for the function of the retainer tabs, a motivation of why it is not being incorporated is not necessary. However, as stated above, and among other reasons, someone having ordinary skill in the art may choose to keep the tube retainers separated for the flexibility of the separated tubes, the manufacturer or user may have specific packaging or sterilization requirements that require the tubing ends to be separable, it may be easier to manufacture a tubing set that is not joined at the ends.  For these reasons and many others, someone may choose to keep the separated tube retainers as taught by Price et al. and to modify the tube retainers individually. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 2005/0267401 A1) in view of Sonoda et al. (EP 2397695 A1).
Regarding claim 1, Price et al. discloses an enteral feeding pump (10 Fig 1 “enteral feeding system”) for mounting a tubing set (14 Fig 1 “administration feeding set”), the enteral feeding pump comprising: a base (right side of housing 20 Fig 2) having an outer side (side visible in Fig 1 is the outer side); a rotor (22 Fig 1) supported on the outer side of the base for engaging a tube section ([0039] “pump tube 15 is engaged around rotor 22”) of a tubing set; a tubing set platform (11 Fig 1 “safety interlock system”) on the outer side of the base, the tubing set platform defining a pair of tube retainer locks (the sections of the platform that retain the tubing, see annotated Fig 1 below), at least one tube retainer lock comprising; an elongated channel (see elongated channels in annotated Fig 1 below) for receiving a tube retainer (18 Fig 1 “support member”) defined by a retainer body (see body of 18 Fig 1) and a pair of laterally opposing retainer tabs (the elongated channel is fully capable of receiving a tube retainer with a pair of laterally opposing retainer tabs).

    PNG
    media_image2.png
    824
    846
    media_image2.png
    Greyscale

However, Price et al. fails to disclose tab rest surfaces located on laterally opposing sides of the channel; tab retention surfaces spaced from the tab rest surfaces defining elongated slots extending in a longitudinal direction parallel to the elongated channel; wherein the elongated slots each include an entrance end for receiving a retainer tab and a longitudinally opposing inner end.  
Sonoda et al. teaches a tube retainer (holder 7 and connectors 17 form a tube retainer Fig 4) with laterally opposing retainer tabs (the tabs are formed of 7A & 7F Fig 4) and an elongate channel (6B Fig 2) with tab rest surfaces (bottom surface of “engagement groove” 6D, see annotated Fig 3 below) located on laterally opposing sides of the channel; tab retention surfaces (top surface of 6D, see annotated Fig 3 below) spaced from the tab rest surfaces defining elongated slots (6D Fig 3) extending in a longitudinal direction parallel to the elongated channel (see Fig 2, 6D runs parallel to 6B); wherein the elongated slots each include an entrance end for receiving a retainer tab and a longitudinally opposing inner end (see entrance end and inner end in annotated Fig 3 below). 

    PNG
    media_image3.png
    778
    1148
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing for the elongate channel of Price et al. to include the elongated slots with the surfaces as taught by Sonoda et al. and for the tube retainer of Price et al. to have a pair of laterally opposing retainer tabs as taught by Sonoda et al. to be able to further stabilize the tube retainer within the elongate channel, preventing rotation and unintentional disconnection of the retainer.
Regarding claim 2, modified Price et al. teaches the enteral feeding pump as set forth in claim 1. Modified Price et al. further teaches wherein the elongated channel extends below a plane defined by the tab rest surfaces (Sonoda et al.- the engagement grooves 6B are raised above the bottom surface of channel 6B Fig 3).
Regarding claim 3, modified Price et al. teaches the enteral feeding pump as set forth in claim 2. Modified Price et al. further teaches wherein the elongated channel includes a first portion (Price et al.- 28 Fig 1) having a first lateral width (see 1st portion in annotated Fig 2 below) and a second portion having a second lateral width (see 2nd portion in annotated Fig 2 below) that is less than the first lateral width, the first portion extending from at least a longitudinal location aligned with the entrance ends of (the first portion 28 extends from the face with the modified entrance ends of the slot) to a longitudinal location aligned with the inner ends of the slots (The inner end of the tube retainer 18 of Price et al. aligns with the inner end of the first portion 28, see Fig 1, modifying the tube retainer of Price et al. to include the retainer tabs of Sonoda et al. would result in tabs that extend along the length of the tube retainer, modifying the elongated channel of Price et al. to include elongated slots along the first portion 28 would be necessary to accommodate tabs that extend to the end of the tube retainer 16).  

    PNG
    media_image4.png
    267
    234
    media_image4.png
    Greyscale

Regarding claim 4, modified Price et al. teaches the enteral feeding pump as set forth in claim 3. Modified Price et al. further teaches wherein an interface surface (Price et al.- see interface surface in annotated Fig 3A below), generally perpendicular to the longitudinal direction, is defined at an interface between the first and second portions for engaging an end of a retainer body.

    PNG
    media_image5.png
    669
    398
    media_image5.png
    Greyscale

Regarding claim 5, modified Price et al. teaches the enteral feeding pump as set forth in claim 3. Modified Price et al. further teaches wherein the elongated channel further includes a third portion defining a tube passage having a third lateral width that is less than the second lateral width (Price et al.- see 3rd portion in annotated Fig 2 below, the tubing passage closest to the rotor is smallest in lateral width). 

    PNG
    media_image4.png
    267
    234
    media_image4.png
    Greyscale

	Regarding claim 6, modified Price et al. teaches the enteral feeding pump as set forth in claim 1. Modified Price et al. further teaches wherein the elongated slots (Sonoda et al. 6D Fig 3) comprise passages for slidably receiving respective retainer tabs (The retainer tabs 7A & 7F of Sonoda et al. can be slid onto the passages of elongated slots 6D).
	Regarding claim 7, modified Price et al. teaches the enteral feeding pump as set forth in claim 6. Modified Price et al. further teaches wherein each of the passages comprise a continuous, straight line passage (see the straight line of groove 6D Fig 3) extending from the entrance end to the inner end 10of the slot (the engagement grooves 6D of Sonoda et al. comprise a continuous, straight line passage to accommodate engagement portions 7A, the recess portion 6E of the holder opens into but does not interrupt the passage).  
	Regarding claim 8, modified Price et al. teaches the enteral feeding pump as set forth in claim 6. Modified Price et al. further teaches wherein at least one of the inner ends of the elongated slots defines a stop surface (the inner end of the elongated slots of Sonoda et al. define a stop surface) for engaging and limiting sliding movement of the retainer tab within the elongated slot (the surface would limit movement of the retainer tab within the elongated slot).

    PNG
    media_image6.png
    759
    1120
    media_image6.png
    Greyscale

Regarding claim 9, Price et al. discloses an apparatus comprising an enteral feeding pump (10 Fig 1 “enteral feeding system”) and tubing set (14 Fig 1 “administration feeding set”) comprising: a base (right side of housing 20 Fig 2) having an outer side (side visible in Fig 1 is the outer side); a rotor (22 Fig 1) supported on the outer side of the base for engaging a tube section ([0039] “pump tube 15 is engaged around rotor 22”) of a tubing set comprising first and second tube retainers connected to opposing ends of the tube section, each tube retainer comprising a retainer body and a pair of laterally opposing retainer tabs; a tubing set platform (11 Fig 1 “safety interlock system”) on the outer side of the base, the tubing set platform defining a pair of tube retainer locks (the sections of the platform that retain the tubing, see annotated Fig 1 below), each tube retainer lock comprising; an elongated channel (see elongated channels in annotated Fig 1 below) for receiving a retainer body (18 Fig 1 “support member”).

    PNG
    media_image2.png
    824
    846
    media_image2.png
    Greyscale


Sonoda et al. teaches a tube retainer (holder 7 and connectors 17 form a tube retainer Fig 4) with laterally opposing retainer tabs (the tabs are formed of 7A & 7F Fig 4) and an elongate channel (6B Fig 2) with tab rest surfaces (bottom surface of “engagement groove” 6D, see annotated Fig 3 below) located on laterally opposing sides of the channel; tab retention surfaces (top surface of 6D, see annotated Fig 3 below) spaced from the tab rest surfaces defining elongated slots (6D Fig 3) extending in a longitudinal direction parallel to the elongated channel (see Fig 2, 6D runs parallel to 6B); wherein the elongated slots each include an entrance end for receiving a retainer tab and a longitudinally opposing inner end (see entrance end and inner end in annotated Fig 3 below).

    PNG
    media_image7.png
    683
    1009
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing for the elongate channel of Price et al. to include the elongated slots with the surfaces as taught by Sonoda et al. and for the tube 
	Regarding claim 10, modified Price et al. teaches the apparatus as set forth in claim 9. Modified Price et al. further teaches wherein the elongated channel extends below a plane defined by the tab rest surfaces (Sonoda et al.- the engagement grooves 6B are raised above the bottom surface of channel 6B Fig 3).
	Regarding claim 11, modified Price et al. teaches the apparatus as set forth in claim 9. Modified Price et al. further teaches wherein the elongated slots (Sonoda et al.- 6D Fig 3) comprise passages for slidably receiving respective retainer tabs (The retainer tabs 7A & 7F of Sonoda et al. can be slid onto the passages of elongated slots 6D).
	Regarding claim 12, modified Price et al. teaches the apparatus as set forth in claim 11. Modified Price et al. further teaches wherein each of the passages comprise a continuous, straight line passage (Sonoda et al.- see the straight line of groove 6D Fig 3) extending from the entrance end to the inner end 10of the slot (The engagement grooves 6D of Sonoda et al. comprise a continuous, straight line passage to accommodate engagement portions 7A, the recess portion 6E of the holder opens into but does not interrupt the passage).
	Regarding claim 13, modified Price et al. teaches the apparatus as set forth in claim 12. Modified Price et al. further teaches wherein each retainer tab includes a planar upper surface and a planar lower surface parallel to the planar upper surface (Sonoda et al.- 7F Fig 2 “flat portions” include planar upper and lower surfaces).
	Regarding claim 14, modified Price et al. teaches the apparatus as set forth in claim 9. Modified Price et al. further teaches wherein at least one of the inner ends of the elongated slots defines a stop surface (the inner end of the elongated slots of Sonoda et al. define a stop surface) for engaging and (the surface would limit movement of the retainer tab within the elongated slot). 


    PNG
    media_image7.png
    683
    1009
    media_image7.png
    Greyscale

Regarding claim 15, modified Price et al. teaches the apparatus as set forth in claim 9. Modified Price et al. further teaches wherein each retainer body (Price et al.- 18, 30 Fig 3A) is a cylindrical body (18 and 30 are cylindrical) defining a fluid passage therethrough (see fluid flow direction in Fig 1), and each elongated channel is defined by a generally semicircular surface (see semicircular shape of the elongated channels Fig 3A) for engaging a respective retainer body. 
Regarding claim 17, Price et al. discloses an apparatus comprising a tubing set (14 Fig 1 “administration feeding set”) for an enteral feeding pump (10 Fig 1 “enteral feeding system”) having a rotor (22 Fig 1) and a pair of tube retainer locks (the sections of the platform that retain the tubing, see annotated Fig 1 below) defining channels (see elongated channels in annotated Fig 1 below), the tubing set comprising:  a tube segment ([0038] “pump tube 15”) having opposing ends; a tube retainer attached to each of the tube ends (18 & 30 Fig 3A), each tube retainer comprising a retainer body (see body of 18 Fig 1 and 30 Fig 3A) defining a longitudinal axis (the longitudinal axis runs through the tube). However, Price et al. fails to disclose a pair of opposing elongated retainer slots on either side of each channel and a pair of retainer tabs extending laterally outward from the longitudinal axis in opposing directions, each retainer tab having upper and lower surfaces for guiding the tab through a respective retainer slot.  
Sonoda et al. teaches a pair of opposing elongated retainer slots (6D Fig 3) on either side of a channel (6B Fig 2) and a tube retainer (holder 7 and connectors 17 form a tube retainer Fig 4) comprising a pair of retainer tabs (the tabs are formed of 7A & 7F Fig 4) extending laterally outward from the longitudinal axis in opposing directions, each retainer tab having upper and lower surfaces (see upper and lower surfaces of 7A and 7F Fig 4) for guiding the tab through a respective retainer slot. It would have been obvious to one of ordinary skill at the time of effective filing for each channel of Price et al. to include the pair of opposing elongated retainer slots and for the retainer bodies to include the retainer tabs with the limitations as taught by Sonoda et al. to be able to further stabilize the tube retainers within the channels, preventing rotation and unintentional disconnection of the retainers.
Regarding claim 18, modified Price et al. teaches the apparatus as set forth in claim 17. Modified Price et al. further teaches wherein the upper and lower surfaces comprise a planar upper surface and a planar lower surface parallel to the planar upper surface (Sonoda et al.- 7F Fig 2 “flat portions” include planar upper and lower surfaces parallel to each other).  

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 2005/0267401 A1) in view of Sonoda et al. (EP 2397695 A1) and Nordquist et al. (US 2016/0067148 A1).
Regarding claim 16, modified Price et al. teaches the apparatus as set forth in claim 9. Modified Price et al. further teaches including an inlet tube (Price et al.- 16 “inlet tube” [0038], see tube attached to tube retainer 18 Fig 1) attached to one of the tube retainers (18 Fig 1) and an outlet tube (17 Fig 1) (30 Fig 3A). However, modified Price et al. fails to teach an anti-free flow check valve located at a distal end of the outlet tube.  
Nordquist et al. teaches an anti-free flow check valve ([0043]” one-way check valve” 129 Fig 1) located at a distal end of the outlet tube (142 Fig 1, [0043] “interposed between Y-connector 120 and administration tubing segment 142”). It would have been obvious to one of ordinary skill at the time of effective filing for the apparatus of modified Price et al. to include an anti-free flow check valve as taught by Nordquist et al. to prevent retrograde flow back into administration tubing and thus into the feeding container [0043]. 
Regarding claim 19, modified Price et al. teaches the apparatus as set forth in claim 17. Modified Price et al. further teaches including an inlet tube (Price et al.- 16 “inlet tube” [0038], see tube attached to tube retainer 18 Fig 1) attached to one of the tube retainers (18 Fig 1) and an outlet tube (17 Fig 1) attached to the other of the tube retainers (30 Fig 3A). However, modified Price et al. fails to teach an anti-free flow check valve located at a distal end of the outlet tube.  
Nordquist et al. teaches an anti-free flow check valve ([0043]” one-way check valve” 129 Fig 1) located at a distal end of the outlet tube (142 Fig 1, [0043] “interposed between Y-connector 120 and administration tubing segment 142”). It would have been obvious to one of ordinary skill at the time of effective filing for the apparatus of modified Price et al. to include an anti-free flow check valve as taught by Nordquist et al. to prevent retrograde flow back into administration tubing and thus into the feeding container [0043].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/03/2021